


                                               
April 18, 2007
EXHIBIT 10.13





 
Mr. Paul C. Smith

 
4390 Expressway Drive South

 
Ronkonkoma, NY 11779



 
Dear Mr. Smith:



The purpose of this letter is to confirm your continuing employment with
Lakeland Industries, Inc. on the following terms and conditions:


 
1.
THE PARTIES



This is an Agreement between Paul C. Smith, residing at 4390 Expressway Drive
South, Ronkonkoma, New York 11779 (hereinafter referred to as “you”), and
Lakeland Industries, Inc., a Delaware corporation, with a principal place of
business located at 701-7 Koehler Avenue, Ronkonkoma, NY 11779-7410 (hereinafter
the “Company”).


 
2.
TERM



The term of the Agreement shall be for a 2 year period, from May 1, 2007 through
and including April 30, 2009.


 
3.
CAPACITY



You shall be employed in the capacity of Vice President of Lakeland Industries,
Inc. or such other position or positions as may be determined from time to time
by the Company.


You agree to devote your full time and attention and best efforts to the
faithful and diligent performance of your duties to the Company and shall serve
and further the best interests and enhance the reputation of the Company to the
best of your ability.


 
4.
COMPENSATION



As full compensation for your services, you shall receive following from the
Company:


 
(a)
A base annual salary of $130,000 payable bi-weekly (the “Base Salary”); and



 
(b)
Participation, if and when eligible, in the Company’s pension plan, profit
sharing plan, medical and disability plans, stock appreciation rights plan,
stock option plans and/or ESOP. 401(k) plans when any such plans become
effective; and


 
 

--------------------------------------------------------------------------------

 

 
(c)
Such benefits as are provided from time to time by the Company to its officers
and employees; provided however that your annual vacation shall be for a period
of 4 weeks, with no more than 2 such weeks taken at any one time; and



 
(d)
A commission structure shall be an override on gross sales as follows:

Disposable Tyvek
2.0%
Disposable 1412 / 1414
.5%
ChemMax
6.5%
Tychem Level A
5.0%
Tychem Level B
3.0%
Lakeland Branded Products
5.0%



Such commission structure pertains to the year ending April 30, 2008 and is
subject to change for the year ending April 30, 2009, based on market
conditions.


 
(e)
An automobile allowance in the amount of $750 per month, subject to on-going
review and discretion of the Company; and



 
(f)
  Reimbursement for any dues and expenses incurred by you that are necessary and
proper in the conduct of the Company’s business; and



 
(g)
An annual bonus as set forth in Section 5 of this Agreement (the “Annual
Bonus”).



5.
ANNUAL BONUS



In May of each year commencing in 2007, you may be awarded a discretionary bonus
based on the efficient and successful realization of objectives and goals to be
set by the Chief Executive Officer in consultation with you and additionally any
other goals set by the Compensation Committee of the Board of Director


6.
NON-COMPETITION/SOLICITATION/CONFIDENTIALITY



During your employment with the Company and for one year thereafter, you shall
not, either directly or indirectly, as an agent, employee, partner, stockholder,
director, investor or otherwise, engage in any business in competition with the
business activities of the Company within the Company’s market area(s).  You
shall also abide by the Code of Ethics Agreement and other Corporate Governance
Rules.  You shall disclose prior to the execution of this Agreement (or later on
as the case may be) all business relationships you presently have or contemplate
entering into or enter into in the future that might affect your
responsibilities or loyalties to the Company.


During the term of your employment and for one year thereafter, you shall not,
directly or indirectly, hire, offer to hire or otherwise solicit the employment
of any employee of the Company on behalf of yourself or any other business or
entity that competes with the business activities engaged in by the Company
within the Company’s market area(s).


Except as may be required to perform your duties on behalf of the Company, you
agree that during your employment and for a period of one year thereafter, you
shall not, directly or

 
 

--------------------------------------------------------------------------------

 

indirectly, solicit, service, or accept business from, on your own behalf or on
behalf of any other business or entity, any customers or potential customers of
the Company with whom you had contact during your employment or about whom you
acquired confidential information during your employment. 


Except as required in your duties to the Company, you shall not at any time
during or after your employment, directly or indirectly, use or disclose any
confidential or proprietary information relating to the Company or its business
or customers which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large.


In the event that any of the provisions in this paragraph 6 shall ever be
adjudicated to exceed limitations permitted by applicable law, you agree that
such provisions shall be modified and enforced to the maximum extent permitted
under applicable law.


7.
TERMINATION



You or the Company may terminate your employment prior to the end of the Term
upon written notice to the other party in accordance with the following
provisions:


 
(a)
Death.  Your employment shall terminate on the date of your death.  Your Base
Salary (as in effect on the date of death) shall continue through the last day
of the month in which your death occurs.  Payment of your Base Salary shall be
made to your estate or your beneficiary as designated in writing to the
Company.  Your estate or designated beneficiaries as applicable shall also
receive a pro-rata portion of the Annual Bonus, if any, determined for the
fiscal year up to and including the date of death which shall be determined in
good faith by the Compensation Committee of the Board of Directors.  Your
beneficiaries shall also be entitled to all other benefits generally paid by the
Company on an employee’s death.



 
(b)
Disability.  Your employment shall terminate if you become totally disabled. 
Your shall be deemed to be totally disabled in you are unable, for any reason,
to perform any of your duties to the Company, with or without a reasonable
accommodation, for a period of 90 consecutive days or for periods aggregating
120 days in any period of 180 consecutive days.



 
(c)
Cause.  The Company may terminate your employment for “Cause”, which shall mean
termination based upon: (I) your failure to substantially perform your duties
with the Company, after a written demand for such performance is delivered to
you by the Company, which identifies the manner in which you have not performed
your duties, (ii) your commission of an act of fraud, theft, misappropriation,
dishonesty or embezzlement, (iii) your conviction for a felony or pleading nolo
contendere to a felony, (iv) your failure to follow a lawful directive of
management, or (v) your material breach of any provision of this Agreement.  In
the event of a termination for Cause, the Company shall pay you, within thirty
days of such termination, that portion of your Base Salary which is accrued but
unpaid as of the date of such termination and any other benefits accrued prior
to the date of termination under this Agreement.


 
 

--------------------------------------------------------------------------------

 



 
(d)
Other Termination.  Should you decide to leave the Company, you will provide the
Company with 45 days written notice.  Should the Company decide to terminate you
for any reason other than as set forth above, it shall have the right to buy out
your contract rights herein for 6 months Base Salary and any commissions and
bonus due you on the date of termination and what you would have been paid in
commissions for 6 months after the date of termination calculated from the prior
six months of commissions, all concomitant with your execution of the Company’s
standard severance agreement and release.



8.
NOTICES



Any notices required to be given under this Agreement shall, unless otherwise
agreed to by you and the Company, be in writing and by certified mail, return
receipt requested and mailed to the Company at its headquarters at 701 Koehler
Avenue, Suite 7, Ronkonkoma, NY  11779-07410 or to you at your home address at
4390 Expressway Drive South, Ronkonkoma, New York 11779.


9.
ASSIGNMENT AND SUCCESSORS



The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Company.  This
Agreement may not be assigned by the Company unless the assignee or successor
(as the case may be) expressly assumes the Company’s obligations hereunder in
writing.  In the event of a successor to the Company or the assignment of the
Agreement, the term “Company” as used herein shall include any such successor or
assignee.


10.
WAIVER OR MODIFICATION



No waiver or modification in whole or in part of this Agreement or any term or
condition hereof shall be effective against any party unless in writing and duly
signed by the party sought to be bound.  Any waiver of any breach of any
provision hereof or right or power by any party on one occasion shall not be
construed as a waiver of or a bar to the exercise of such right or power on any
other occasion or as a waiver of any subsequent breach.


11.
SEPARABILITY



Any provision of this Agreement which is unenforceable or invalid in any respect
in any jurisdiction shall be ineffective in such jurisdiction to the extent that
it is unenforceable or invalid without effecting the remaining provisions
hereof, which shall continue in full force and effect.  The unenforceability or
invalidity of any provision of the Agreement in one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


12.
GOVERNING LAW AND ARBITRATION



This Agreement shall be interpreted and construed in accordance with the laws of
the State of New York without regard to its choice of law principles.  Any
dispute, controversy or claim of any kind arising under, in connection with, or
relating to this Agreement or your employment with the Company shall be resolved
exclusively by binding arbitration.  Such arbitration shall be conducted in New
York City in accordance with the rules of the American Arbitration

 
 

--------------------------------------------------------------------------------

 

Association (“AAA”) then in effect.  The costs of the arbitration (fees to the
AAA and for the arbitrator(s)) shall be shared equally by the parties, subject
to apportionment or shifting in the arbitration award.  In addition, the
prevailing party in arbitration shall be entitled to reimbursement by the other
party for its reasonable attorney’s fees incurred.  Judgment may be entered on
the arbitration award in any court of competent jurisdiction.


13.
HEADINGS



The headings contained in this Agreement are for convenience only and shall not
effect, restrict or modify the interpretation of this Agreement.







 
LAKELAND INDUSTRIES, INC.
       
By:
/s/Eric O Hallman
   
Eric O. Hallman
     
AGREED AND ACCEPTED:
By:
/s/John J Collins
   
John J. Collins
     
/s/Paul C Smith
By:
/s/A John Kreft
Paul Smith
 
A. John Kreft
Vice President
     
By:
/s/Michael Cirenza
   
Michael Cirenza
       
By:
/s/Stephen Bachelder
   
Stephen Bachelder
       
Board of Directors
 
Compensation Committee



